Citation Nr: 0526832	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  05-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to payment of or reimbursement for the cost of 
private medical services. 


ATTORNEY FOR THE BOARD

T.S. Kelly, Counsel 


INTRODUCTION

The veteran reportedly had active duty service from August 
1961 to August 1963.  The appellant has reported that the 
veteran died on March [redacted], 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
in connection with a May 2004 determination by Department of 
Veterans Affairs (VA) Northern California Health Care System 
(VANCHCS).  

Communications from the appellant refer to accrued benefits, 
burial benefits and negligence on the part of a VA medical 
facility.  As these communications may constitute new claims, 
they are hereby referred to the RO for clarification and any 
necessary action.  

The matter is REMANDED to via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the appellant's May 16, 2005, written request for 
a videoconference hearing, such a hearing was scheduled for 
October 2005.  However, in a letter received at the Board in 
September 2005, the appellant indicated that she did not wish 
to attend the videoconference hearing, but instead wished to 
appear at a traditional "in person" hearing.  Therefore, 
the case must be returned so that the appellant may be 
scheduled for a Board hearing at the RO (Travel Board 
hearing). 

The Board also notes that certain matters appear to be in 
need of clarification, such as the veteran's service dates, 
the reported death of the veteran, and the appellant's 
standing to advance the claim/appeal (in this regard, her 
relationship to the veteran is not clear and some notations 
in the file refer to her as power of attorney).  The medical 
claims file forwarded to the Board does not include adequate 
documentation of these matters.  It may be that there is a 
separate claims file which should be associated with the 
medical claims file.  

The Board also notes that the appellant indicated in her 
September 2005 letter that the VA Form 21-22 for appointing a 
representative had not been included in prior correspondence 
to her.  Appropriate action should also be taken to ensure 
that the appellant has the opportunity to appoint a 
representative. 

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
allow the appellant to appoint a 
representative if she so wishes.  
Appropriate action should also be taken 
to document the veteran's service dates, 
his reported death, and the appellant's 
relationship/standing in connection with 
connection with the claim.  If there is a 
separate claims file for the veteran, it 
should be associated with the medical 
claims file. 

2.  The appellant should be scheduled for 
a Travel Board hearing.  After the 
hearing is conducted, or in the event the 
appellant cancels the hearing or fails to 
report, the case should be returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




